Citation Nr: 1712693	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-27 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for lung cancer.

2. Entitlement to service connection for scars as residuals of cancer. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1981 to March 1982, February 1983 to February 1987, August 1990 to April 1991, and April 1995 to June 2000. He also served with the U.S. Naval Reserve and the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Board remanded these claims for additional development in November 2012, March 2014, and October 2015. A review of the record indicates that the Board's remand directives were substantially complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran's lung condition is unrelated to his period of active military service, nor was it manifest to a compensable degree within one year of his discharge from active service.

2. The Veteran is not service connected for any cancer, and therefore any scars as residuals of cancer are unrelated to his active military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for lung cancer are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103a, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for scars as residuals of cancer are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). With respect to the claim decided herein, the Veteran has not alleged that VA has not fulfilled its duty to notify or assist in the development of his claim. Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist. 

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Proper notice was provided to the Veteran in October 2008, December 2008, and November 2012. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Service treatment records (STRs) have been obtained, and the Veteran has not alleged that any records are incomplete or missing. Additionally, the Veteran was afforded VA examinations in December 2012 and June 2014. 

Further, the RO substantially complied with the October 2015 remand instructions. The RO was requested to supplement the record by obtaining any records related to the Veteran's treatment for lung cancer or its residuals from the VA Central Western Massachusetts Healthcare System since September 2011. Treatment records from Central Western Massachusetts Northampton Division from September 2011 through May 2015, from Boston VA Medical Center from March 2011 through September 2015, and from Providence VA Medical Center from September 2011 through February 2016 were associated with the claims file. 
In November 2014, the Veteran submitted a release for medical provider information requesting that VA obtain treatment records from Naval Submarine Base New London in Groton, Connecticut, from 2000 to 2002. Pursuant to the October 2015 remand, the RO sought the records and in July 2016, received a negative records response indicating no records were available for the Veteran for the 2000 to 2002 period. Accordingly, the Board finds that there has been substantial compliance with the remand instructions such that additional remand is not necessary. See Stegall v. West,11 Vet. App. at 271; see also Dyment v. West, 13 Vet.App. 141, 147 (1999). 

VA has met all statutory and regulatory notice and duty to assist provisions and therefore the Board may proceed to a decision. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

The Veteran contends that lung cancer originated in service. In March 2006, he was diagnosed with a malignant neoplasm, for which he underwent a right upper lobe lobectomy and bronchoscopy in August 2007, thereby incurring residual scars. 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or manifestation to a compensable degree within one year of separation from service and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As lung cancer ("malignant tumor") is a chronic disease, 38 C.F.R. § 3.303(b) is potentially applicable in this case. 

In determining the probative value of medical opinions, part of the Board's consideration is to determine how much weight to assign the foundation upon which the medical opinion is based. Reonal v. Brown, 5 Vet.App. 458, 461 (1993). The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's STRs are silent for diagnosis of any lung condition. A March 1988 notation indicated complaints of chest congestion, stating "lungs - bronchi clearing with cough." A June 1998 review of respiratory symptoms reported that the Veteran noticed fatigue when running two miles. In January 2000, the Veteran complained of atypical chest pain. On his January pre-separation examination report, the Veteran self-reported shortness of breath. In February 2000, a chest x-ray examination was done which found no evidence of pulmonary edema or pneumonia. A Physical Evaluation Board report that same month noted intermittent chest pains which were deemed not due to cardiac issues, but possibly of gastrointestinal origin. 

The Veteran noted to VA examiners that he believed his asthma started in 2000, as he experienced shortness of breath and started to use Albuterol and Claritin at that time on a daily basis, which relieved his symptoms at the time.

Upon x-ray examination in March 2006, a questionable lymphadenopathy or mass was identified. The Veteran was diagnosed with a neoplasm of the right upper lobe and in August 2007 underwent a lobectomy and bronchoscopy. Following surgery, he reported an "occasional wheeze" which was due to reduced lung capacity. 

A September 2010 follow-up x-ray examination showed scarring of the right middle lobe but no evidence of malignancy.

Upon a December 2012 VA examination, the Veteran was diagnosed with asthma and a previous adenocarcinoma. He reported feeling short of breath walking up a hill or two flights of stairs, and to regular use of inhalers for asthma. The clinician stated there was no evidence of active disease, and listed a functional impact of shortness of breath and fatigue.

In a July 2014 VA examination report, the examining pulmonologist concluded the Veteran's asthma had its onset in service, given the STR reports in 2000 regarding shortness of breath, chest pain and wheezing. The Veteran was subsequently service-connected for asthma in October 2014. A tender scar was also observed over the "right flank," tender for palpation but not causing any limitation of function. The examiner further concluded that it is very unlikely (less likely than not) that any symptoms that the Veteran had in 2000 are in any way related to an asymptomatic one centimeter lung cancer found in 2006; the radiological findings in 2000 were negative and a six year time frame had elapsed. Based on the Veteran's service history, the radiological evidence, and the time lapse, she concluded there is no evidence that cancer began in service. 

VA treatment records show continued treatment for asthma and the use of prescription inhalers. Besides historical notations regarding the August 2007 procedure, medical treatment records are silent as to ongoing treatment for lung cancer. 

The Board acknowledges the Veteran's contention that he experienced occasional chest pain in service and shortness of breath beginning in 2000. Although the Veteran's statements are competent to describe his history of breathing difficulties, as the cause of any respiratory dysfunction involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and effect relationship, he is not competent to render such a complex medical opinion regarding etiology of a lung disorder. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion on this point is non-probative evidence. See Layno v. Brown, 6 Vet. App. 465, 469 - 470 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran's lung cancer was diagnosed in 2006; thus, it did not manifest to a compensable degree within one year of separation from service. There exists in the record no evidence of continuity of symptomatology. Therefore, presumptive service connection for a chronic disease is not established.

The Board finds that the VA pulmonologist possesses the necessary education, training, and expertise to provide a competent medical opinion. 38 C.F.R. § 3.159(a)(1) (2015); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011). Further, there is no reason to question the credibility of the opinion. The examiner has provided a clear rationale based on an accurate medical and factual history for the opinion provided. Thus, the Board finds that the June 2014 VA examination was adequate and the July 2014 examination report provides a probative opinion. As there is no persuasive medical evidence of record establishing that the Veteran's diagnosed lung cancer is etiologically related to active service, service connection for lung cancer and its residuals is not warranted.  Furthermore, there being no other competent evidence the Veteran had any other form of cancer that produced scarring, and he is not service connected for any cancer, there is no basis to establish service connection for scars as a residual of cancer.  

The preponderance of the evidence is thus against the Veteran's claims, and they must be denied. The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim. Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for lung cancer is denied.

Service connection for scars as residuals to cancer is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


